UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):February 15, 2011 WILSHIRE ENTERPRISES, INC. (Exact name of Registrant as specified in its charter) Delaware 1-4673 84-0513668 (State or incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 100 Eagle Rock Avenue, East Hanover, NJ 07936 (Address of principal executive offices) (201) 420-2796 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 15, 2011, Frank Elenio submitted his resignation from his position as Chief Financial Officer of Wilshire Enterprises, Inc. (the “Company”), effective as of February 28, 2011.Mr. Elenio’s resignation was not the result of any disagreement with the Company on any matter relating to the Company's operations, policies or practices. -2- SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WILSHIRE ENTERPRISES, INC. Dated:February 22, 2011 By: /s/S. Wilzig Izak S. Wilzig Izak Chief Executive Officer -3-
